Judgment reversed, and a new hearing ordered at the Westchester Special Term, with or without a referee as the court there may determine, costs to abide the event, upon the ground that the finding of fact that the assessment of $135,000 constituted an over-valuation, is against the greater weight of the evidence; and it is suggested that the court at Special Term, in its decision to be made, find exactly the real value of the property and the average ratio of assessment to real value *926upon the roll. Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.